DETAILED ACTION
The following is a Final Office action.  In response to Examiner’s communication of 9/25/20, Applicant, on 2/19/21 presented additional arguments for consideration. Claims 1, 4, 6, 9, 10, 13, 15, and 18 are pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments are acknowledged.
The 35 USC § 103 rejections of claims 1, 4, 6, 9, 10, 13, 15, and 18 are applied in light of Applicant’s explanations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 9, 10, 13, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2008/0091757 to Ingrassia et al. (hereafter referred to as Ingrassia) in view of U.S. Patent Application Publication Number 2013/0073686 to Sandholm (hereafter referred to as Sandholm) in further view of U.S. Patent Application Publication Number 2015/0026158 to Jin (hereafter referred to as Jin).
As per claim 1, Ingrassia teaches 
A system for inclusion of time series geospatial markers in analyses ...comprising: a computing device comprising a memory, a processor, and a non-volatile data storage device; a database stored on the non-volatile data storage device, the database comprising a plurality of data processing results each associated with a geographical location (Paragraph Number [0007] teaches Geo-analytics delivered using a Web browser can enable entities to utilize geo-spatial applications (i.e., applications which gather, store, process and deliver geographical information) with Web 1.0 or Web 2.0 applications. Paragraph Number [0008] teaches the system 100 can include a core platform 1 (explained further in FIG. 2 and its accompanying explanation).  The core platform 1 can provide many core functions of applications data management, including, but not limited to, data dictionaries/data wikis 21, user generated content 19, search capabilities 18, database federation capabilities 17 (i.e., data pulled from outside system 100), authentication and identification 15, and analysis functions 22 (e.g., heatmap generation 23, intersection analysis 24, spatial concentration indexing (SCI) 25, spatial correlation 26, and temporal analysis 27). In addition to requesting analysis and adding data to the system, third party applications can be implemented in the system through Web service requests 9.  For instance a third party mapping application can be used to provide a layer in the application for the geo-referenced raster analysis 12, as well as a reference upon which the data in the core platform 1 can be represented.  Web service requests 9 are sent through the balanced proxy frontend server 4 to initiate Web services 5).
an indexed geospatial tile module stored in the memory of and operating on the processor of a computing device and configured to (Paragraph Number [0012] teaches if 
retrieve a plurality of indexed geospatial image tile data from a plurality of sources (Paragraph Number [0027] and FIGS. 11 and 15 illustrate the intersection of data, according to one embodiment.  For example, if two or more images for two or more different data sets (weighted or unweighted by an attribute) are added, the results could be an image illustrating where those two data sets intersected each other and the color would indicate the proximity and magnitude (if weighted by an attribute) of those two or more data sets.  FIG. 11 illustrates intersection map 1115.  For example, map 1115 could illustrate areas where pipelines and possible earthquake locations intersect, thus illustrating areas of possible flooding.  FIG. 15 is a method illustrating how map 1115 is generated. Paragraph Number [0030] teaches the SCI approach is not confined to 
retrieve a plurality of map overlay data corresponding to at least a portion of the retrieved indexed geospatial image tile data from a plurality of sources (Paragraph Number [0021] teaches when the viewer moves to the next tile or zooms in and out there is a continuous buffer 815 and 820 creating a seamless image.  Since the result of the analysis is an image (e.g., PNG, JPEG, TIFF, BITMAP), it can be created as a single overlay onto a variety of geo-referenced maps or surfaces following the process described in FIG. 3. Paragraph Number [0031] and FIGS. 13 and 17 illustrate a correlation analysis, according to one embodiment.  Suppose there are two or more sets of sufficiently overlapping geometries, each ranked by a different attribute.  It is possible to compute a score that measures how related those attributes are, for the area in question.  Paragraph Number [0021] teaches when the viewer moves to the next tile or zooms in and out there is a continuous buffer 815 and 820 creating a seamless image (Examiner asserts that this teaches the use of geospatial image tiles)).
store the geo-hash labels for the indexed geospatial image tiles in the non-volatile data storage device (Paragraph Number [0007] teaches Geo-analytics delivered using a Web browser can enable entities to utilize geo-spatial applications (i.e., applications which gather, store, process and deliver geographical information) with Web 1.0 or Web 
a web application based interface module stored in the memory of and operating on the processor of the computing device and configured to: (Paragraph Number [0007] teaches Geo-analytics delivered using a Web browser can enable entities to utilize geo-spatial applications (i.e., applications which gather, store, process and deliver geographical information) with Web 1.0 or Web 2.0 applications. Paragraph Number [0008] teaches the system 100 can include a core platform 1 (explained further in FIG. 2 and its accompanying explanation).  The core platform 1 can provide many core functions of applications data management, including, but not limited to, data dictionaries/data wikis 21, user generated content 19, search capabilities 18, database federation capabilities 17 (i.e., data pulled from outside system 100), authentication and identification 15, and analysis functions 22 (e.g., heat map generation 23, intersection 
the data processing workflow comprises an analysis of non-geographical data (Paragraph Number [0015] teaches data is entered in 310 that is used to generate the heat map.  Many formats can be utilized to allow data (e.g., a geometric location) to be specified and described.  It is sometimes useful to allow multiple attributes to be associated with a location or data point.  In one embodiment, data structures can be feature attributes, so that quantifiable metrics can be parsed from the data to analyze.  This can be done by placing the feature attribute data in the schema tag of any XML based language in a structured way that allows it to be machine parseable. Paragraph Number [0016] teaches from this code the system knows that geometry is a placemark on the map. That placemark is a city with the name Nowheretown and it has the following attributes--a population of 300, a temperature of 76, and a crime rate of 25.  The city has a location and string of attributes that allow analysis to be done by the system. Paragraph Number [0020] teaches once the data has been entered in 310, the remainder of the process set forth in FIG. 3 generates a heat map.  The heat map can then be dynamically regenerated as the image is zoomed into, panned across, or as the attribute data changes (e.g., the heat map for weather would change as new temperature values were uploaded to the system).  For example, a user can zoom to a certain level of specificity or pan across an area by changing the desired Gaussian aggregation in 305 of FIG. 3).
process the non-geographical data in accordance with the data processing workflow of the directed graph to obtain a first result; (Paragraph Number [0015] teaches data is entered in 310 that is used to generate the heat map.  Many formats can be utilized 
and correlate the first result with a second result stored in the database based on a geographical radius from the first result to the second result (Paragraph Number [0032] teaches to compute the correlation score (note that a numerical output and not a map output is provided in the correlation analysis), in 1705, 305-325 of FIG. 3 are followed for the data set for the first attribute.  In 1710, 305-325 of FIG. 3 are followed for the data set for the second attribute.  In 1715, a numerical output is created using the grid/vector results of the first and second attributes. The correlation coefficient r can thus be used to see to what degree the two (or more) attributes are partially correlated.  Thus, FIG. 13 illustrates a map of locations that can represent both a map of attribute one (e.g., where music venue stores are located, which can be illustrated using one dot color, such as red) and a map of attribute two (where drinking establishments are located, which can be illustrated using another dot color, such as green).  The correlation index can be calculated to be a value such as 33.7).
and display the geographical locations of the first result and second result on a map comprising the indexed geospatial image tile data overlaid with the map overlay data (Paragraph Number [0021] teaches when the viewer moves to the next tile or zooms in and out there is a continuous buffer 815 and 820 creating a seamless image.  Since the result of the analysis is an image (e.g., PNG, JPEG, TIFF, BITMAP), it can be created as a single overlay onto a variety of geo-referenced maps or surfaces following the process described in FIG. 3. Paragraph Number [0031] and FIGS. 13 and 17 illustrate a correlation analysis, according to one embodiment.  Suppose there are two or more sets of sufficiently overlapping geometries, each ranked by a different attribute.  It is possible to compute a score that measures how related those attributes are, for the area in question.  Paragraph Number [0032] teaches to compute the correlation score (note that a numerical output and not a map output is provided in the correlation analysis), in 1705, 305-325 of FIG. 3 are followed for the data set for the first attribute.  In 1710, 305-325 of FIG. 3 are followed for the data set for the second attribute.  In 1715, a numerical output is created using the grid/vector results of the first and second attributes).
Ingrassia teaches using geospatial markers in analysis using a web application that allows users to visualize and retrieve overlaid information but does not explicitly teach using geo-hashes and mediating attachment of geospatial data as part of a predictive analysis which is taught by the following citations from Sandholm:
employing a cyber-decision platform (Paragraph Number [0045] teaches the platform can include web servers 21 (e.g., Apache, HTTP representational state transfer (REST)) that can include processing and memory resources.  Each web server 21 in the platform does not have to run the full platform stack.  Rather, each web server 21 can be 
calculate a unique geo-hash label for each point on each indexed geospatial image tile based upon the point's geographical coordinates such that points in close proximity in geographical location will have greater similarity in geo-hash designation than those more distant from each other (Paragraph Number [0045] teaches the platform can include web servers 21 (e.g., Apache, HTTP representational state transfer (REST)) that can include processing and memory resources.  Each web server 21 in the platform 
and at least one of the data transformation stages comprises association of a geo-hash label with the non-geographical data; (Paragraph Number [0045] teaches the platform can include web servers 21 (e.g., Apache, HTTP representational state transfer (REST)) that can include processing and memory resources.  Each web server 21 in the platform does not have to run the full platform stack.  Rather, each web server 21 can be 
Both Ingrassia and Sandholm are directed to geospatial data analysis. Ingrassia discloses using geospatial markers in analysis using a web application that allows users to visualize and retrieve overlaid information. Sandholm improves upon Ingrassia by disclosing geo-hashes and mediating attachment of geospatial data as part of a predictive analysis. One of ordinary skill in the art would be motivated to further include geo-hashes and mediating attachment of geospatial data as part of a predictive analysis, to efficiently 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of using geospatial markers in analysis using a web application that allows users to visualize and retrieve overlaid information in Ingrassia to further utilize geo-hashes and mediating attachment of geospatial data as part of a predictive analysis as disclosed in Sandholm, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Ingrassia teaches using geospatial markers in analysis using a web application that allows users to visualize and retrieve overlaid information but does not explicitly teach using a directed graph to visualize relationships between data including data transformation stages which is taught by the following citations from Jin:
allow users to define a data processing workflow as a directed graph wherein: the vertices of the directed graph represent data transformation stages and the edges of the directed graph represent messaging between the data transformation stages (Paragraph Number [0247] teaches for the directed graphs, each vertex has four lists of edges: SuperNodeInEdge, SuperNodeOutEdge, BridgeInEdge and BridgeOutEdge, where In and Out indicate the direction of the edges with respect to the vertex.  Each supernode can perform superstep computation on its own data (vertices and edges).  Paragraph Number [0248] teaches each supernode has the flexibility of accessing any vertices that belong to 
The combination of Ingrassia and Sandholm and Jin are directed to geospatial data analysis. The combination of Ingrassia and Sandholm discloses using geospatial markers in analysis using a web application that allows users to visualize and retrieve overlaid information. Jin improves upon the combination of Ingrassia and Sandholm by disclosing a directed graph to visualize relationships between data including data transformation stages. One of ordinary skill in the art would be motivated to further include a directed graph to visualize relationships between data including data transformation stages, to efficiently visualize complex mathematical relationships and how that affect each other.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of using geospatial markers in analysis using a web application that allows users to visualize 
As per claim 10, claim 10 recites a method that is substantially similar to the method performed by the system recited in claim 1 and is rejected for the same reasons put forth in regard to claim 1.
As per claims 4 and 13, the combination of Ingrassia, Sandholm, and Jin teaches each of the limitations of claim 1. 
In addition, Ingrassia teaches:
wherein at least of portion of the indexed geospatial tile data represent time series image tile collections corresponding to the time progression of the data processing workflow (Paragraph Number [0012] teaches if the user selects the temporal analysis 27 (explained in more detail in FIGS. 9, 10, and 14 and their accompanying explanations), the analysis can show the difference in values from one time period to another for the same set of data for a selected data attribute. Paragraph Number [0023] and FIGS. 9, 10 and 14 illustrates data that changes in a temporal fashion. The attributed features of a geometry or set of geometries can have a temporal data aspect to it such as a date or time stamp. Paragraph Number [0025] teaches now that the system has a set of a series of temporal data points the map can visualize the change over time either as a series of static maps (e.g., FIG. 9) or a map showing the difference (e.g., FIG. 10).  If a series of maps 
As per claims 6 and 15, the combination of Ingrassia, Sandholm, and Jin teaches each of the limitations of claim 1. 
Ingrassia teaches using geospatial markers in analysis using a web application that allows users to visualize and retrieve overlaid information but does not explicitly teach using geo-hashes and mediating attachment of geospatial data as part of a predictive analysis which is taught by the following citations from Sandholm:
wherein at least one of the indexed geospatial image tiles retrieved is presented directly to the user (Paragraph Number [0023] and FIG. 1A provides for a diagrammatic view of an example of a network communication environment that includes a first client network node, a second client network node, and an online search system.  FIG. 1A shows an example network communications environment 10 that includes a first client network node 12 (Client Node A), a second client network node 14 (Client Network Node B), and a search system 16 such as an online document (e.g., web page) or mobile print location (MPL) search system, that are interconnected by a network 18.  One example of such a search system 16 includes the recommender system service offered by the Hewlett-Packard Company.  The first client network node 12 includes a computer-readable memory 20, a processor 22, and input/output (I/O) hardware 24 (including a display).  The processor 22 executes at least one communications application 26 that is stored in the memory 20).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claims 9 and 18, the combination of Ingrassia, Sandholm, and Jin teaches each of the limitations of claim 1. 	
Ingrassia teaches using geospatial markers in analysis using a web application that allows users to visualize and retrieve overlaid information but does not explicitly teach using geo-hashes and mediating attachment of geospatial data as part of a predictive analysis which is taught by the following citations from Sandholm:
wherein at least a portion of the retrieved geospatial image tile data is used solely to calculate at least one geo-hash to be attached to data prior to storage to allow later geo-hash specific manipulation of so labelled data (Paragraph Number [0045] teaches the platform can include web servers 21 (e.g., Apache, HTTP representational state transfer (REST)) that can include processing and memory resources.  Each web server 21 in the platform does not have to run the full platform stack.  Rather, each web server 21 can be associated with a particular database 29 (e.g., a MySQL database) to provide an online content service for the content in that particular geo-partitioned (e.g., geo-hashed) database. Paragraph Number [0061] teaches the persistent memory 68 can include a geographically-hashed (geo-hash) look up table 168.  FIG. 3B illustrates that the geo-hash look up table 168 contains a number of geo-hash ranges 169 associated with respective geographic location identifiers 170.  The geo-hash look up table 168 receives a function call including a geographic location identifier and a client network node identifier as parameters to the function call and uses the table 168 to link the client network node to a particular server node 27, 60 and an associated geo-partitioned database 28, 29 containing the geo-hash ranges in a shard data object table 39 associated with the received geographic location identifier. Each shard data object table 39 can 
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.

Response to Arguments
Applicant’s arguments filed 2/19/21 have been fully considered but they are not persuasive in regard to the 35 USC 103 rejection.
Applicant argues that the combination of Ingrassia, Sandholm, and Jin does not teach several of the claim presented claim limitations. (See Applicant’s Remarks, 2/19/2021, pgs. 6-8). Examiner respectfully disagrees. As an initial matter, Examiner notes that the Jin reference has been applied to specifically teach “allow users to define a data processing workflow as a directed graph wherein: the vertices of the directed graph represent data transformation stages and the edges of the directed graph represent messaging between the data transformation stages.” To teach this Examiner has applied the following citations from Jin:  
Paragraph Number [0247] teaches for the directed graphs, each vertex has four lists of edges: SuperNodeInEdge, SuperNodeOutEdge, BridgeInEdge and BridgeOutEdge, where In and Out indicate the direction of the edges with respect to the vertex.  Each supernode can perform superstep computation on its own data (vertices and edges).  Paragraph Number [0248] teaches each supernode has the flexibility of accessing any vertices that belong to it and thus there is no need for message passing between any vertices in the same supernode.  However, to access vertices in another supernode, the supernode will reply on message passing mechanism.  Note that each supernode will be distributed and executed on an individual machine.  Clearly, the supernode also makes the dynamic load balancing possible as each supernode is self-contained and can be easily migrated.  Furthermore, the granularity of the supernode can be customized based on different computation purposes.  In two extremes, a supernode can be either a single node or have all vertices on a machine.  For the former, the issue is that massive amounts of messages can be produced for large and dense graphs, as any two connected vertices are likely to communicate with one another. (See also Paragraph Numbers [0076] and [0115] for application to geographic location based scenarios).
	Examiner asserts that the emphasized portion makes it clear that the Jin reference teaches that the vertices and edges represent data transmissions and transformations between the stages of the graph. Additionally, at least the emphasized portion teaches that a user can define and customize the input information to assist in creation and display of the directed graph. Additionally, these teachings are combined with the teaching from the Ingrassia and Sandholm references which provide additional teachings in regard to workflow creation and analysis. It is this combination of teachings, not merely Jin, that teach the entirety of the claim limitations of the present claims. Accordingly, Examiner asserts that the combination of Ingrassia, Sandholm, 

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H DIVELBISS whose telephone number is (571)270-0166.  The examiner can normally be reached on 7:30 am - 6:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. H. D./
Examiner, Art Unit 3624


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624